Case 8:19-cv-01528-JVS-DFM Document 73 Filed 01/02/20 Page 1 of 3 Page ID #:1268


   1   KILPATRICK TOWNSEND & STOCKTON LLP
       KOLLIN J. ZIMMERMANN (State Bar No. 273092)
   2   kzimmermann@kilpatricktownsend.com
       9720 Wilshire Blvd, Penthouse Suite
   3   Beverly Hills, California 90212
       Telephone: (310) 777-3755
   4   Facsimile: (310) 362-8756
   5   J. DAVID MAYBERRY (Admitted Pro Hac Vice )
       dmayberry@kilpatricktownsend.com
   6   SARA K. STADLER (Admitted Pro Hac Vice)
       sstadler@kilpatricktownsend.com
   7   The Grace Building
       1114 Avenue of the Americas
   8   New York, New York 10036
       Telephone: (212) 775-8700
   9   Facsimile: (212) 775-8800
       MARK H. REEVES (Admitted Pro Hac Vice)
  10   mreeves@kilpatricktownsend.com
       Enterprise Mill
  11   1450 Greene St., Suite 230
       Augusta, Georgia 30901
  12   Telephone: (706) 823-4206
       Facsimile: (706) 828-4488
  13
       KEITH M. HARPER (Admitted Pro Hac Vice)
  14   kharper@kilpatricktownsend.com
       607 14th Street, NW, Suite 900
  15   Washington, DC 20005
       Telephone: (202) 508-5844
  16   Facsimile: (202) 315-3241
  17   Attorneys for Defendant
       HONEY BAKED HAM COMPANY LLC
  18
                          UNITED STATES DISTRICT COURT
  19                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  20                           SOUTHERN DIVISION

  21   HONEY BAKED HAM INC., a               CASE NO.: 8:19-cv-01528-JVS (DFMx)
       California corporation,
  22                                         JANUARY 2020 WEBSITE
                        Plaintiff,           TRANSITION STATUS REPORT
  23
             v.                              Judge:     Hon. James V. Selna
  24                                         Courtroom: 10C
       HONEY BAKED HAM
       COMPANY LLC, a Delaware                          411 West 4th Street
  25                                                    Santa Ana, CA 92701
       limited liability company, and DOES
  26   1 THROUGH 20,                         Date:      None applicable
                                             Time:      None applicable
  27                    Defendants.

  28                                         Complaint filed: August 7, 2019
Case 8:19-cv-01528-JVS-DFM Document 73 Filed 01/02/20 Page 2 of 3 Page ID #:1269


   1         Defendant Honey Baked Ham Company, LLC (“Honey Baked USA”) files
   2   this January, 2020, monthly status report with the Court. The October 1, 2019,
   3   Minute Order dissolved the preliminary injunction preventing Honey Baked USA
   4   from merging its shopping website with its national website, provided its national
   5   website (www.honeybaked.com) be maintained in its current manner unless and
   6   until Honey Baked USA implements a fail-safe system such that there is a seamless
   7   transition which ensures that, at all times, California customers are routed to
   8   Plaintiff Honey Baked Ham Inc.’s (“Honey Baked California”) website. The Court
   9   ordered Honey Baked USA to file a status report on the first of each month until the
  10   transition is completed.
  11         As noted in prior status reports, Honey Baked USA has engaged an outside
  12   website development firm, Proving Ground, LLC, d/b/a Dragon Army (“Dragon
  13   Army”), to assist with the transition. Dragon Army continues work on developing a
  14   new and improved state selector modal that will permit Honey Baked USA to merge
  15   its shopping website (shipping.honeybaked.com) with its national website
  16   (www.honeybaked.com). An updated copy of Dragon Army’s project plan,
  17   including the progress made on each element of the plan, is attached as Exhibit 1.
  18   As shown in the project plan, the state selector modal is expected to be tested in
  19   January, 2020, and deployed on February 13, 2020.
  20

  21
       DATED: January 2, 2020                Respectfully submitted,
  22

  23                                         KILPATRICK TOWNSEND &
                                             STOCKTON LLP
  24
                                              /s/ J. David Mayberry
  25                                         J. David Mayberry (Pro Hac Vice)
                                             dmayberry@kilpatricktownsend.com
  26                                         Sara K. Stadler (Pro Hac Vice)
  27                                         sstadler@kilpatricktownsend.com
                                             The Grace Building
  28                                         1114 Avenue of the Americas


                                                                                   -2-
Case 8:19-cv-01528-JVS-DFM Document 73 Filed 01/02/20 Page 3 of 3 Page ID #:1270


   1                                      New York, New York 10036
                                          Telephone: (212) 775-8700
   2                                      Facsimile: (212) 775-8800
   3
                                          Kollin J. Zimmermann (Bar No. 273092)
   4                                      kzimmermann@kilpatricktownsend.com
                                          9720 Wilshire Blvd, Penthouse Suite
   5                                      Beverly Hills, California 90212
   6
                                          Telephone: (310) 777-3755
                                          Facsimile: (310) 362-8756
   7
                                          Mark H. Reeves (Pro Hac Vice)
   8                                      mreeves@kilpatricktownsend.com
                                          Enterprise Mill
   9                                      1450 Greene St., Suite 230
  10                                      Augusta, Georgia 30901
                                          Telephone: (706) 823-4206
  11                                      Facsimile: (706) 828-4488
  12                                      Keith M. Harper (Pro Hac Vice)
  13
                                          kharper@kilpatricktownsend.com
                                          607 14th Street, NW, Suite 900
  14                                      Washington, DC 20005
                                          Telephone: (202) 508-5844
  15                                      Facsimile: (202) 315-3241
  16                                      Attorneys for Honey Baked USA
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                            -3-
